PER CURIAM.
Nathaniel L. Jenkins appeals a final judgment finding that he violated community control and sentencing him to concurrent terms of 5 years’ incarceration. Because the trial court failed to enter a written order of revocation of community control, we reverse. On remand, the trial court is directed to enter a written order specifying the violation(s) that support revocation. *1099See Cornett v. State, 506 So.2d 88 (Fla.2d DCA 1987).
REVERSED and REMANDED.
SHIVERS, C.J., and JOANOS and ZEHMER, JJ., concur.